DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
Claims 1-6 and 11 were previously pending. Applicant did not amend any claims. Note: the status identifier for claim 1 states “currently amended” but there is no indication of any amendment, therefore the status identifier should have been “previously presented”.
Claims 1-6 and 11 are under consideration. Applicant’s arguments were considered but were not found to be persuasive on overcoming the previously presented rejection under 35 U.S.C. 101 for reasons presented below.
Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-6 and 11 under 35 U.S.C. 101, Applicant argues that:
i) removal of tissue sample in a biopsy is a treatment, and
ii) examiner should consider cases No. 16/098,948 and 15/309,891 in which another examiner made different rejections.

Regarding ii), every case is examined on its own merits, and has no bearing on the examination of another case.
The rejection is maintained.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-6 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a correlation between a level of NMT2 in a subject and the presence of colorectal cancer, which is a naturally-occurring correlation. 
The claims require collection of a whole blood sample and determination of gene expression (either mRNA or protein) for the NMT2 gene.
Analysis of the claims according to the “Subject Matter Eligibility Test for Products and Processes” flowchart is as follows:
I. Step 1: YES.
II. Step 2A: YES, since the claims are directed to a natural phenomenon.
III. Step 2B: NO, since the claims do not recite additional elements that amount to significantly more than the judicial exception (see below).
This judicial exception is not integrated into a practical application because the recited step of determining gene expression in a sample is well understood, conventional and routine in the art, as evidenced by the PubMed search for "gene expression" AND "colorectal cancer" AND (mRNA OR protein), which returned 3370 results, from about 1986-2012 (see attached).
Finally, the treatment step does not provide integration into the practical application since it is a conditional step: colonoscopy or sigmoidoscopy is performed if the patient’s NMT2 level is higher than the threshold. Further, colonoscopy and sigmoidoscopy as well as biopsy are not treatments, but diagnostic methods.  
In conclusion, the claims are not patent eligible under 35 U.S.C. 101.
8.	No references were found teaching or suggesting claims 1-6 and 11, but they are rejected for reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 26, 2021